UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 25, 2012 PriceSmart, Inc. (Exact name of registrant as specified in its charter) Delaware 000-22793 33-0628530 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9740 Scranton Road, San Diego, CA 92121 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (858) 404-8800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2)(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Company’s Annual Meeting of Stockholders was held on January25, 2012 at the Company’s headquarters, 9740 Scranton Road, San Diego, CA 92121. As of the record date there were 29,900,030 shares outstanding and entitled to vote, 23,226,710 shares were voted in person or by proxy.The results of the stockholder votes are set forth below: 1. To elect directors to serve until the next Annual Meeting of Stockholders or until their successors are elected and qualified: Votes For Votes Withheld Sherry S. Bahrambeygui Gonzalo Barrutieta Katherine L. Hensley Leon C. Janks Lawrence B. Krause Jose Luis Laparte Mitchell G. Lynn Robert E. Price Edgar A. Zurcher 2. To approve, on a non-binding advisory basis, the compensation of the Company’s named executive officers for the ensuing year: Votes For Votes Against Abstain Total Shares Voted 3. To recommend, on a non-binding advisory basis, the frequency of future advisory votes on named executive officer compensation: 1 Year 2 Years 3 Years Abstain Total Shares Voted SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 27, 2012 /S/JOHN M. HEFFNER John M. Heffner Executive Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
